


December 1, 2010
 
Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, TN 37801
Attention: Marguerite Duffy




Re:
(i) Amended and Restated Loan Facility Agreement and Guaranty, dated as of
November 19, 2004 (as amended, amended and restated, supplemented, extended or
otherwise modified from time to time, the “Loan Facility Agreement”), among Ruby
Tuesday, Inc., a Georgia corporation, as sponsor (the “Sponsor”), the
Participants party thereto and Bank of America, N.A., as servicer (the
“Servicer”) and (ii) Revolving Credit Agreement, dated as of December 1, 2010
(the “New Credit Agreement”), among the Sponsor, as borrower, the lenders party
thereto and Bank of America, N.A., as administrative agent, servicer, issuing
bank and swingline lender.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Loan Facility Agreement.



Dear Margie:


The Sponsor has advised the Servicer that the Sponsor intends to repay in full
all accrued and unpaid interest, letter of credit fees and commitment fees owing
by the Sponsor under the Loan Facility Agreement and the other Operative
Documents (the “Obligations”).  The Sponsor and the Servicer (on behalf of the
Participants) acknowledge and agree that, upon receipt by the Servicer of (a) an
original or facsimile transmission of this letter, countersigned by the Sponsor,
(b) the Payoff Amount (as defined below) from or on behalf of the Sponsor and
(c) satisfactory evidence that all loans and letters of credit advanced by the
Servicer and the Participants pursuant to the Loan Facility Agreement have been
refinanced in full by the Lenders under the New Credit Agreement (clauses (a),
(b) and (c) collectively, the “Payoff Conditions”), all of the Obligations shall
have been paid in full, except as described in paragraph 1(b) below:
 
1.           The aggregate amount of Obligations owing by the Sponsor under the
Operative Documents (the “Payoff Amount”) is as follows:
 
(a)           If payment in full of the Obligations is received by the Servicer
prior to 3:00 p.m. Eastern time on December 1, 2010:

     
Adjusted LIBO Rate Loans – Interest
$5,448.61
 
Commitment fees
$6,791.65
 
Total Payoff Amount
$12,240.26
 



(b)           The calculation of the Payoff Amount does not include any breakage
fees with respect to Adjusted LIBO Rate Participant Fundings.  Notwithstanding
the delivery of the Payoff Amount by the Sponsor, the Sponsor will remain
obligated to pay to the Servicer, for distribution to the Participants, as
appropriate, all applicable breakage fees pursuant to the provisions of the Loan
Facility Agreement.  The Sponsor shall promptly pay such breakage fees to the
Servicer upon receipt of notice(s) from the Servicer specifying the amount
thereof.


2.           The Payoff Amount shall be paid to the Servicer by wire transfer of
immediately available funds as set forth on Schedule A attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
3.           The Sponsor agrees that all advances and letters of credit extended
by the Servicer and the Participants under the Loan Facility Agreement shall, to
the extent outstanding on the Closing Date (as defined in the New Credit
Agreement), be refinanced by Franchisee Loan Fundings (as defined in the New
Credit Agreement) advanced by the Lenders under the New Credit Agreement on the
Closing Date.


4.           Upon the Sponsor’s acceptance of this letter (as evidenced by the
Sponsor’s countersignature hereto), all of the Servicer’s and the Participants’
commitments to extend further credit to the Sponsor under the Operative
Documents shall terminate, and upon the satisfaction of the Payoff Conditions,
all Operative Documents (other than the Pledge Agreement and the Intercreditor
Agreement, the termination of which is governed by the Notice of Direction and
Termination) shall terminate; provided that the foregoing shall not apply to any
obligations of the Borrower and the Subsidiary Loan Parties that expressly
survive termination of the Operative Documents.  It is agreed that the
termination of the Pledge Agreement and the Intercreditor Agreement and the
release of the liens thereunder are being separately addressed in a Notice of
Direction and Termination dated as of the date hereof (the “Notice of Direction
and Termination”) executed by Bank of America, N.A. as revolving credit facility
agent, franchise loan facility servicer and collateral agent and by the holders
of the Senior Notes.


5.           This letter agreement (a) shall be governed by, and construed in
accordance with, the law of the State of Georgia, (b) may be executed in one or
more counterparts, all of which, taken together, shall constitute one and the
same instrument, (c) sets forth the entire agreement among the parties relating
to the subject matter pertaining hereto, and no term or provision hereof may be
amended, changed, waived, discharged or terminated orally or otherwise, except
in writing signed by each such party, and (d) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
assigns.  Delivery by any party hereto of an executed counterpart of this letter
by facsimile shall be effective as such party’s original executed counterpart.






[Signatures on Following Page(s)]

CHAR1\1191156v4
  RUBY TUESDAY LOAN FACILITY AGREEMENT
PAYOFF LETTER
 

--------------------------------------------------------------------------------

 

Very truly yours,


BANK OF AMERICA, N.A.,
as Servicer


By:/s/ John H. Schmidt
Name:  John H. Schmidt
Title:    Vice President


    RUBY TUESDAY LOAN FACILITY AGREEMENT
PAYOFF LETTER
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED:
RUBY TUESDAY, INC.,
a Georgia corporation
 
By:/s/ Marguerite N. Duffy
Name: Marguerite N. Duffy
Title:   Senior Vice President







RUBY TUESDAY LOAN FACILITY AGREEMENT
PAYOFF LETTER
 
 

--------------------------------------------------------------------------------

 

Schedule A


Wire Transfer Information


Bank of America, N.A.
New York, NY
Attn: Corporate Credit Services
ABA #:  026009593
Account #:  1366212250600
Please reference: Ruby Tuesday












 
